Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Detailed Office Action
This action is in response to most recent papers received.
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by et al. (USPN 8,254,253, herein referred to as “Mika Forssell”).

As to claim 1, Forssell teaches the invention as claimed, disclose including a method comprising: determining a network mode of operation designated by a managing device communicatively coupled to a plurality of network devices [col.5, lines 15-30 (user 110 coming within effective transmission rang of a WLAN]; identifying whether one or more of the plurality of network devices are violating one or more compliance measures associated with the network mode of operation [col.9, lines 34-36 (AP400 may then compare the receive information to the 
As to claim 2, Forssell teaches the method of claim 1, wherein the compliance measures include: one or more ports of a network device being connected to one or more ports of another network device, and one or more ports of the another device being connected to one or more ports of an additional device, or, two or more ports of the network device being connected to two respective separate ports of the another network device and the additional network device [col.9, lines 49-47].
As to claim 3, Forssell teaches the method of claim 1, wherein the network mode of operation is one or more of a daisy-chain network mode of operation, a redundant network mode of operation and an isolated network mode of operation [col.3, lines 45-55].
As to claim 4, Forssell teaches the method of claim 3, wherein the daisy chain network mode of operation requires two or more ports of at least one of the plurality of network devices being connected to two different network devices [col.5, lines 14-20].
As to claim 5, Forssell teaches the method of claim 3, wherein the redundant network mode of operation requires two or more ports of a network device being connected to two different network devices which both connect to a same network device [col.11, lines 1-12].
As to claim 6, Forssell method of claim 1, wherein the determined network mode of operation is violated when one or more of the plurality of network devices violates one or more of the compliance measures [col.9, lines 34-36 (AP400 may then compare the receive 
As to claim 7, Forssell teaches the method of claim 1, comprising: when the network mode of operation is violated, cancelling the selected network mode of operation; and creating an error notification indicating the cancellation [col.3, lines55-57].
As to claim 8, Forssell teaches the invention as claimed, discloses including an apparatus comprising: a processor configured to determine a network mode of operation designated by a managing device communicatively coupled to a plurality of network devices [col.5, lines 15-30 (user 110 coming within effective transmission rang of a WLAN]; identify whether one or more of the plurality of network devices are violating one or more compliance measures associated with the network mode of operation [col.9, lines 34-36 (AP400 may then compare the receive information to the secret information known user to determine if WCD 100 should be permit to access)]; and determine via the managing device whether to accept the network configuration or reject the network configuration based on whether one or more of the compliance measures are violated [col.9, lines 37-40 (if admission to the wireless network is grant, AP 400may provide wireless resource to WCD 10000)].
As to claim 9, Forssell teaches the apparatus of claim 8, wherein the compliance measures include: one or more ports of a network device being connected to one or more ports of another network device, and one or more ports of the another device being connected to one or more ports of an additional device, or, two or more ports of the network device being connected to two respective separate ports of the another network device and the additional network device [col.9, lines 49-47].
As to claim 10, Forssell teaches the apparatus of claim 8, wherein the network mode of operation is one or more of a daisy-chain network mode of operation, a redundant network mode of operation and an isolated network mode of operation [col.3, lines 45-55].
As to claim 11, Forssell teaches the apparatus of claim 10, wherein the daisy chain network mode of operation requires two or more ports of at least one of the plurality of network devices being connected to two different network devices [col.5, lines 14-20].
As to claim 12, Forssell teaches the apparatus of claim 10, wherein the redundant network mode of operation requires two or more ports of a network device being connected to two different network devices which both connect to a same network device [col.11, line 1-12].
As claim 13, Forssell teaches the apparatus of claim 8, wherein the determined network mode of operation is violated when one or more of the plurality of network devices violates one or more of the compliance measures [col.9, lines 34-36 (AP400 may then compare the receive information to the secret information known user to determine if WCD 100 should be permit to access)].
As to claim 14, Forssell teaches the apparatus of claim 8, wherein when the network mode of operation is violated, the processor is configured to cancel the selected network mode of operation, and create an error notification indicating the cancellation [col.3, lines55-57].
As to claim 15, Forssell teaches the invention as claimed, including a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: determining a network mode of operation designated by a managing device communicatively coupled to a plurality of network devices [col.5, lines 15-30 (user 110 coming within effective transmission rang of a WLAN]; identifying whether one or more of the plurality of network devices are violating one or more compliance measures associated with the network mode of operation [col.9, lines 34-36 (AP400 may then compare the receive information to the secret information known user to determine if WCD 100 should be permit to access)]; and determining via the managing device whether to accept the network configuration or reject the network configuration based on whether one or more of the compliance measures are violated [col.9, lines 37-40 (if admission to the wireless network is grant, AP 400may provide wireless resource to WCD 10000)].
As to claim 16, Forssell teaches the non-transitory computer readable storage medium of claim 15, wherein the compliance measures include: one or more ports of a network device being connected to one or more ports of another network device, and one or more ports of the another device being connected to one or more ports of an additional device, or, two or more ports of the network device being connected to two respective separate ports of the another network device and the additional network device [col.9, lines 49-47].
As to claim 17, Forssell teaches the non-transitory computer readable storage medium of claim 15, wherein the network mode of operation is one or more of a daisy-chain network mode of operation, a redundant network mode of operation and an isolated network mode of operation [col.3, lines 45-44].
As to claim 18, Forssell teaches the non-transitory computer readable storage medium of claim 17, wherein the daisy chain network mode of operation requires two or more ports of at least one of the plurality of network devices being connected to two different network devices [col.5, lines 14-20].
As to claim 19, Forssell teaches non-transitory computer readable storage medium of claim 17, wherein the redundant network mode of operation requires two or more ports of a network device being connected to two different network devices which both connect to a same network device [col.11, lines 1-12].
As to claim 20, Forssell teaches the non-transitory computer readable storage medium of claim 15, wherein the determined network mode of operation is violated when one or more of the plurality of network devices violates one or more of the compliance measures [col.9, lines 34-36 (AP400 may then compare the receive information to the secret information known user to determine if WCD 100 should be permit to access)].
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/THANH T NGUYEN/                                                                                    Primary Examiner, Art Unit 2448